Appeal by the defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered August 13, 1985, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that a detective’s testimony improperly inferentially bolstered the complainant’s identification of him (see, People v Trowbridge, 305 NY 471; People v Holt, 67 NY2d 819). However, no timely objection to the detective’s testimony was made. Therefore, the issue of law is not preserved for appellate review (see, People v Nuccie, 57 NY2d 818; People v Liccione, 50 NY2d 850), and we decline to exercise our interest of justice jurisdiction under the circumstances of this case.
We have considered defendant’s remaining contentions and find that they are either not preserved for our review or are without merit. Thompson, J. P., Weinstein, Eiber and Spatt, JJ., concur.